Exhibit 10.4

 

STANDARD SUBLEASE AGREEMENT

 

1.   Parties. This Sublease, dated, for reference purposes only, December 1,
2014 is made by and between Advanced Surgical Partners, Inc., a California
corporation (herein called “Sublessor”) and Nugene, Inc., a California
corporation (herein called “Sublessee”).

2.   Premises. Sublessor hereby subleases to Sublessee and Sublessee hereby
subleases from Sublessor for the term, at the rental, and upon all of the
conditions set forth herein, that certain real property situated in the County
of Orange, State of California, commonly known as 17912 Cowan Street Irvine, CA
92614 and described as Said real property, including the land and all
improvements thereon, is hereinafter called the "Premises".

3.   Term.

3.1  Term. The term of this Sublease shall be for Twelve Months, commencing on
December 1, 2014 , unless sooner terminated pursuant to any provision hereof.

3.2  Delay in Commencement. Notwithstanding said commencement date, if for any
reason Sublessor cannot deliver possession of the Premises to Sublessee on said
date. Sublessor shall not be subject to any liability therefore, nor shall such
failure affect the validity of this Lease or the obligations of Sublessee
hereunder or extend the term hereof, but in such case Sublessee shall not be
obligated to pay rent until possession of the Premises is tendered to Sublessee;
provided, however, that if Sublessor shall not have delivered possession of the
Premises within sixty (60) days from said commencement date, Sublessee may, at
Sublessee's option, by notice in writing to Sublessor within ten (10) days
thereafter, cancel this Sublease, in which event the parties shall be discharged
from all obligations thereunder. If Sublessee occupies the Premises prior to
said commencement date, such occupancy shall be subject to all provisions
hereof, such occupancy shall not advance the termination date and Sublessee
shall pay rent for such period at the initial monthly rates set forth below.

4.   Rent. Sublessee shall pay to Sublessor as rent for the Premises equal
monthly payments of $ 12,000.00 in advance, on the First day of each month of
the term hereof. Sublessee shall pay Sublessor upon the execution hereof $
12,000.00 as rent for December 2014.

Rent for any period during the term hereof which is for less than one month
shall be a prorata portion of the monthly installment. Rent shall be payable in
lawful money of the United States to Sublessor at the address stated herein or
to such other persons or at such other places as Sublessor may designate in
writing.

5.   Security Deposit. Sublessee shall deposit with Sublessor upon execution
hereof $ Zero as security for Sublessee's faithful performance of Sublessee's
obligations hereunder. If Sublessee fails to pay rent or other charges due
hereunder, or otherwise defaults with respect to any provision of this Sublease,
Sublessor, may use, apply or retain all or any portion of said deposit for the
payment of any rent or other charge in default or for the payment of any other
sum to which Sublessor may become obligated by reason of Sublessee's default, or
to compensate Sublessor for any loss or damage which Sublessor may suffer
thereby. If Sublessor so uses or applies all or any portion of said deposit,
Sublessee shall within ten (10) days after written demand therefore deposit cash
with Sublessor in an amount sufficient to restore said deposit to the full
amount hereinabove stated and Sublessee's failure to do so shall be a material
breach of this Sublease. Sublessor shall not be required to keep said deposit
separate from its general accounts. If Sublessee performs all of Sublessee's
obligations hereunder, said deposit, or so much thereof as has not theretofore
been applied by Sublessor, shall be returned, without payment of interest or
other increment for its use to Sublessee (or at Sublessor s option, to the last
assignee, if any, of Sublessee's interest hereunder) at the expiration of the
term hereof, and after Sublessee has vacated the Premises. No trust relationship
is created herein between Sublessor and Sublessee with respect to said Security
Deposit.

6.  Use.

6.1  Use. The Premises shall be used and occupied only for Research and
Development.

 

 

 

 

6.2  Compliance with Law.

(a)  Sublessor warrants to Sublessee that the Premises, in its existing state,
but without regard to the use for which Sublessee will use the Premises, does
not violate any applicable building code regulation or ordinance at the time
that this Sublease is executed. In the event that it is determined that this
warranty has been violated, then it shall be the obligation of the Sublessor,
after written notice from Sublessee, to promptly, at Sublessor's sole cost and
expense, rectify any such violation. In the event that Sublessee does not give
to Sublessor written notice of the violation of this warranty within 1 year from
the commencement of the term of this Sublease, it shall be conclusively deemed
that such violation did not exist and the correction of the same shall be the
obligation of the Sublessee.

(b)  Except as provided in paragraph 6.2(a). Sublessee shall, at Sublessee's
expense, comply promptly with all applicable statutes, ordinances, rules,
regulations, Orders, restrictions of record, and requirements in effect during
the term or any part of the term hereof regulating the use by Sublessee of the
Premises.

Sublessee shall not use or permit the use of the Premises in any manner that
will tend to create waste or a nuisance or, if there shall be more than one
tenant of the building containing the Premises, which shall tend to disturb such
other tenants.

6.3  Condition of Premises. Except as provided in paragraph 6.2(a) Sublessee
hereby accepts the Premises in their condition existing as of the date of the
execution hereof, subject to all applicable zoning, municipal, county and state
laws, ordinances, and regulations governing and regulating the use of the
Premises, and accepts this Sublease subject thereto and to all matters disclosed
thereby and by any exhibits attached hereto Sublessee acknowledges that neither
Sublessor nor Sublessor’s agents have made any representation or warranty as to
the suitability of the Premises for the conduct of Sublessee’s business.

7.   Master Lease

7.1  Sublessor is the lessee of the premises by virtue of a lease, hereinafter
referred to as the “Master Lease”, a copy of which is attached hereto marked
Exhibit 1. Dated November 19, 2014 wherein Pan Pacific Plumbing is the lessor,
hereinafter referred to as the “Master Lessor”.

7.2  This Sublease is and shall be at all times subject and subordinate to the
Master Lease.

7.3  The terms, conditions and respective obligations of Sublessor and Sublessee
to each other under this Sublease shall be the terms and conditions of the
Master Lease except for those provisions of the Master Lease which are directly
contradicted by this Sublease in which event the terms of this Sublease docuent
shall control over the Master Lease. Therefore, for the purposes of this
Sublease, wherever in the Master Lease the word “Lessor” is used it shall be
deemed to mean the Sublessor herein and wherever in the Master Lease the word
“Lessee” is used it shall be deemed to mean the Sublessee herein.

7.4  During the term of this Sublease and for all periods subsequent for
obligations which have arisen prior to the termination of this Sublease
Sublessee does hereby expressly assume and agree to perform and comply with, for
the benefit of Sublessor and Master Lessor, each and every obligation of
Sublessor under the Master Lease except for the following paragraphs which are
excluded therefrom: N/A

7.5  The obligations that Sublessee has assumed under paragraph 7.4 hereof are
hereinafter referred to as the "Sublessee's Assumed Obligations". The
obligations that Sublessee has not assumed under paragraph 7.4 hereof are
hereinafter referred to as the "Sublessor's Remaining Obligations".

7.6  Sublessee shall hold Sublessor free and harmless of and from all liability,
judgments, costs, damages, claims or demands, including reasonable attorneys
fees, arising out of Sublessee's failure to comply with or perform Sublessee's
Assumed Obligations.

7.7  Sublessor agrees to maintain the Master Lease during the entire term of
this Sublease, subject, however, to any earlier termination of the Master Lease
without the fault of the Sublessor, and to comply with or perform Sublessor's
Remaining Obligations and to hold Sublessee free and harmless of and from all
liability, judgments, costs, damages, claims or demands arising out of
Sublessor’s failure to comply with or perform Sublessor's Remaining Oblioations.

7.8  Sublessor represents to Sublessee that the Master Lease is in full force
and effect and that no default exists on the part of any party to the Master
Lease.

8.   Assignment of Sublease and Default.

8.1  Sublessor hereby assigns and transfers to Master Lessor the Sublessor's
interest in this Sublease and all rentals and income arising therefrom, subject
however to terms of Paragraph 8.2 hereof.

 

 

 

 

8.2  Master Lessor, by executing this document, agrees that until a default
shall occur in the performance of Sublessor's Obligations under the Master
Lease, that Sublessor may receive, collect and enjoy the rents accruing under
this Sublease. However, if Sublessor shall default In the performance of its
obligations to Master Lessor then Master Lessor may, at its option, receive and
collect, directly from Sublessee, all rent owing and to be owed under this
Sublease. Master Lessor shall not, by reason of this assignment of the Sublease
nor by reason of the collection of the rents from the Sublessee, be deemed
liable to Sublessee for any failure of the Sublessor to perform and comply with
Sublessor's Remaining Obligations.

8.3  Sublessor hereby irrevocably authorizes and directs Sublessee, upon receipt
of any written notice from the Master Lessor stating that a default exists in
the performance of Sublessor's obligations under the Master Lease, to pay to
Master Lessor the rents due and to become due under the Sublease. Sublessor
agrees that Sublessee shall have the right to rely upon any such statement and
request from Master Lessor, and that Sublessee shall pay such rents to Master
Lessor without any obligation or right to inquire as to whether such default
exists and notwithstanding any notice from or claim from Sublessor to the
contrary and Sublessor shall have no right or claim against Sublessee for any
such rents so paid by Sublessee.

8.4  No changes or modifications shall be made to this Sublease without the
consent of Master Lessor.

9.   Consent of Master Lessor.

9.1  In the event that the Master Lease requires that Sublessor obtain the
consent of Master Lessor to any subletting by Sublessor then, this Sublease
shall not be effective unless, within 10 days of the date hereof, Master Lessor
signs this Sublease thereby giving its consent to this Subletting.

9.2  In the event that the obligations of the Sublessor under the Master Lease
have been guaranteed by third parties then this Sublease, nor the Master
Lessor’s consent, shall not be effective unless, within 10 days of the date
hereof, said guarantors sign this Sublease thereby giving guarantors consent to
this Sublease and the terms thereof.

9.3  In the event that Master Lessor does give such consent then:

(a)  Such consent will not release Sublessor of its obligations or alter the
primary liability of Sublessor to pay the rent and perform and comply with all
of the obligations of Sublessor to be performed under the Master Lease.

(b)  The acceptance of rent by Master Lessor from Sublessee or any one else
liable under the Master Lease shall not be deemed a waiver by Master Lessor of
any provisions of the Master Lease.

(c)  The consent to this Sublease shall not constitute a consent to any
subsequent subletting or assignment.

(d)  In the event of any default of Sublessor under the Master Lease, Master
Lessor may proceed directly against Sublessor, any guarantors or any one else
liable under the Master Lease or this Sublease without first exhausting Master
Lessor's remedies against any other person of, entity liable thereon to Master
Lessor.

(e)  Master Lessor may consent to subsequent sublettings and assignments of the
Master Lease or this Sublease or any amendments or modifications thereto without
notifying Sublessor nor any one else liable under the Master Lease and without
obtaining their consent and such action shall not relieve such persons from
liability.

(f)  In the event that Sublessor shall default in its obligations under the
Master Lease, then Master Lessor, at its option and without being obligated to
do so, may require Sublessee to attorn to Master Lessor in which event Master
Lessor shall undertake the obligations of Sublessor under this Sublease from the
time of the exercise of said option to termination of this Sublease but Master
Lessor shall not be liable for any prepaid rents nor any security deposit paid
by Sublessee, nor shall Master Lessor be liable for any other defaults of the
Sublessor under the Sublease.

9.4  The signatures of the Master Lessor and any Guarantors of Sublessor at the
end of this document shall constitute their consent to the terms of this
Sublease.

9.5  Master Lessor acknowledges that, to the best of Master Lessor's knowledge,
no default presently exists under the Master Lease of obligations to be
performed by Sublessor and that the Master Lease is in full force and effect.

9.6  In the event that Sublessor defaults under its obligations to be performed
under the Master Lease by Sublessor, Master Lessor agrees to deliver to
Sublessee a copy of any such notice of default. Sublessee shall have the right
to cure any default of Sublessor described in any notice of default within ten
days after service of such notice of default on Sublessee. If such default is
cured by Sublessee then Sublessee shall have the right of reimbursement and
offset from and against Sublessor.

 

 

 

 

10.  Brokers Fee.

10.1  Upon execution hereof by all parties, Sublessor shall pay to NOT
APPLICABLE a licensed real estate broker, (herein called Broker"), a fee as set
forth in a separate agreement between Sublessor and Broker, or in the event
there is no separate agreement between Sublessor and Broker, the sum of $ NOT
APPLICABLE for brokerage services rendered by Broker to Sublessor in this
transaction.

10.2  Sublessor agrees that it Sublessee exercises any option or right of first
refusal granted by Sublessor herein, or any option or right substantially
similar thereto, either to extend the term of this Sublease, to renew this
Sublease, to purchase the Premises, or to lease or purchase adjacent property
which Sublessor may own or in which Sublessor has an interest, or if Broker is
the procuring cause of any lease, sublease, or sale pertaining to the Premises
or any adjacent property which Sublessor may own or in which Sublessor has an
interest, then as to any of said transactions Sublessor shall pay to Broker a
fee, in cash, in accordance with the schedule of Broker in effect at the time of
the execution of this Sublease. Notwithstanding the foregoing, Sublessor's
obligation under this Paragraph 10.2 is limited to a transaction in which
Sublessor is acting as a Sublessor, lessor or seller.

10.3  Master Lessor agrees, by its consent to this Sublease, that if Sublessee
shall exercise any option or right of first refusal granted to Sublesssee by
Master Lessor in connection with this Sublease, or any option or right
substantially similar thereto, either to extend the Master Lease, to renew the
Master Lease, to purchase the Premises or any part thereof, or to lease or
purchase adjacent property which Master Lessor may own or in which Master Lessor
has an interest, or if Broker is the procuring cause of any other lease or sale
entered into between Sublessee and Master Lessor pertaining to the Premises, any
part thereof, or any adjacent property which Master Lessor owns or in which it
has an interest, then as to any of said transactions Master Lessor shall pay to
Broker a fee, in cash, in accordance with the schedule of Broker in effect at
the time of its consent to this Sublease.

10.4  Any fee due from Sublessor or Master Lessor hereunder shall be due and
payable upon the exercise of any option to extend or renew, as to any extension
or renewal; upon the execution of any new lease, as to a new lease transaction
or the exercise of a right of first refusal to lease; or at the close of escrow,
as to the exercise of any option to purchase or other sale transaction.

10.5  Any transferee of Sublessor’s interest in this Sublease, or of Master
Lessor’s interest in the Master Lease, by accepting an assignment thereof, shall
be deemed to have assumed the respective obligations of Sublessor or Master
Lessor under this Paragraph 10. Broker shall be deemed to be a third-party
beneficiary of this paragraph 10.

11.  Attorney’s fees. If any party or the Broker named herein brings an action
to enforce the terms hereof or to declare rights hereunder, the prevailing party
in any such action, on trial and appeal, shall be entitled to his reasonable
attorney’s fees to be paid by the losing party as fixed by the Court. The
provision of this paragraph shall inure to the benefit of the Broker named
herein who seeks to enforce a right hereunder.

 

 

 

 

12.  Additional Provisions. [If there are no additional provisions draw a line
from this point to the next printed word after the space left here. If there are
additional provisions place the same here.]

 

If this Sublease has been filled in it has been prepared for submission to your
attorney for his approval. No representation or recommendation is made by the
real estate broker or its agents or employees as to the legal sufficiency, legal
effect, or tax consequences of this Sublease or the transaction relating
thereto.

 

Executed at: Orange County, California           On: December 1, 2014   By: /s/
Ali Kharazmi          Address:   By: Ali Kharazmi, Advanced Surgical Partners,
Inc.     “Sublessor” 720 Paularino Avenue, Ste 200, Costa Mesa, CA 92626        
  Executed at: Orange County, California           On: December 1, 2014   By:
/s/ Ali Kharazmi         Address:   By: Ali Kharazmi, NuGene, Inc.    
“Sublessee” 720 Paularino Avenue, Ste 200, Costa Mesa, CA 92626    

 

 

 







 

[pg6.jpg]

 

STANDARD SUBLEASE

MULTI-TENANT

AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

1.Basic Provisions (“Basic Provisions”).

 

1.1          Parties: This Sublease (“Sublease”), dated for reference purposes
only November 19, 2014, is made by and between Pan Pacific Plumbing, a
California Corporation (“Sublessor”) and Advanced Surgical Partners, Inc., a
California Corporation (“Sublessee”), (collectively the “Parties”, or
individually a “Party”).

 

1.2(a)     Premises: That certain portion of the Project (as defined below),
known as 17912 Cowan consisting of approximately 20,066 - square feet
(“Premises”). The Premises are located at: 17912 Cowan Street, in the City of
Irvine, County of Orange, State of California, with zip code 92614. In addition
to Sublessee’s rights to use and occupy the Premises as hereinafter specified,
Sublessee shall have nonexclusive rights to the Common Areas (as defined below)
as hereinafter specified, but shall not have any rights to the roof, the
exterior walls, or the utility raceways of the building containing the Premises
(“Building”) or to any other buildings in the Project: The Premises, the
Building, the Common Areas, the land upon which they are located, along with all
other buildings and improvements thereon, are herein collectively referred to as
the “Project.”

 

1.2(b)     Parking: (40) up to forty unreserved and (0) zero reserved vehicle
parking spaces.

 

1.3         Term: -------------------------- years and (7) seven months
commencing December 01, 2014 (“Commencement Date”) and ending June 30, 2015
(“Expiration Date”).

 

1.4         Early Possession: If the Premises are available Sublessee may have
non-exclusive possession of the Premises commencing upon lease execution,
insurance provided, and Sublessor vacating. (“Early Possession Date”).

 

1.5         Base Rent: $12,000.00 per month (“Base Rent)”, payable on the (1st)
first day of each month commencing January 01, 2015.

 

¨ If this box is checked, there are provisions in this Sublease for the Base
Rent to be adjusted.

 

1.6         Sublessee’s Share of Operating Expenses: ------------------ percent
( ------ %) (“Sublessee’s Share”). In the event that that size of the Premises
and/or the Project are modified during the term of this Lease, Lessor shall
recalculate Lessee’s Share to reflect such modification.

 

1.7         Base Rent and Other Monies Paid Upon Execution:

 

(a)         Base Rent: $12,000.00 for the period December 2014

 

(b)         Security Deposit: $12,000.00 (“Security Deposit”).

 

(c)         Other: $------------- for                            .

 

(d)         Total Due Upon Execution of this Lease: $24,000.00.

 

1.8          Agreed Use: The Premises shall be used and occupied only for
research and development, and for no other purposes.

 

1.9         Real Estate Brokers:

 

(a)         Representation: The following real estate brokers (the “Brokers”)
and brokerage relationships exist in this transaction (check applicable boxes):

 

¨ ___________________________________________________ represents Sublessor
exclusively (“Sublessor’s Broker”);

 

¨ ___________________________________________________ represents Sublessee
exclusively (“Sublessee’s Broker”); or

 

þ Voit Real Estate Services (Todd Martens) represents both Sublessor and
Sublessee (“Dual Agency”).

 

(b)         Payment to Brokers: Upon execution and delivery of this Sublease by
both Parties, Sublessor shall pay to the Brokers the brokerage fee agreed to in
a separate written agreement (or if there is no such agreement, the sum of
------------ or --------- % of the total Base Rent) for the brokerage services
rendered by the Brokers.

 

1.10          Guarantor. The obligations of the Sublessee under this Sublease
shall be guaranteed by
__________________________________________________________________________________________________________________________________________________________________
(“Guarantor”).

 

1.11          Attachments. Attached hereto are the following, all of which
constitute a part of this Sublease:

 



[sig.jpg]   PAGE 1 OF 6             INITIALS INITIALS     ©2001 - AIR COMMERCIAL
REAL ESTATE ASSOCIATION FORM SBMT-4-04/14E

 



 

 



 

þan Addendum consisting of Paragraphs 14.1 through 14.4;

¨a plot plan depicting the Premises and/or Project;

¨a current set of the Rules and Regulations;

¨a Work Letter;

þa copy of the Master Lease;

þother (specify): Floor Plan - Depicting where long-term operations will be
located.

 

2.Premises.

2.1          Letting. Sublessor hereby subleases to Sublessee, and Sublessee
hereby subleases from Sublessor, the Premises, for the term, at the rental, and
upon all of the terms, covenants and conditions set forth in this Sublease.
While the approximate square footage of the Premises may have been used in the
marketing of the Premises for purposes of comparison, the Base Rent stated
herein is NOT tied to square footage and is not subject to adjustment should the
actual size be determined to be different. Note: Sublessee is advised to verify
the actual size prior to executing this Sublease.

2.2          Condition. Sublessor shall deliver the Premises to Sublessee broom
clean and free of debris on the Commencement Date or the Early Possession Date,
whichever first occurs (“Start Date”), and warrants that the existing
electrical, plumbing, fire sprinkler, lighting, heating, ventilating and air
conditioning systems (“HVAC”), and any items which the Sublessor is obligated to
construct pursuant to the Work Letter attached hereto, if any, other than those
constructed by Sublessee, shall be in good operating condition on said date. If
a noncompliance with such warranty exists as of the Start Date, or if one of
such systems or elements should malfunction or fail within the appropriate
warranty period, Sublessor shall, as Sublessor’s sole obligation with respect to
such matter, except as otherwise provided in this Sublease, promptly after
receipt of written notice from Sublessee setting forth with specificity the
nature and extent of such noncompliance, malfunction or failure, rectify same at
Sublessor’s expense. The warranty periods shall be as follows: (i) 6 months as
to the HVAC systems, and (ii) 30 days as to the remaining systems and other
elements. if Sublessee does not give Sublessor the required notice within the
appropriate warranty period, correction of any such noncompliance, malfunction
or failure shall be the obligation of Sublessee at Sublessee’s sole cost and
expense

2.3          Compliance. Sublessor warrants that any improvements, alterations
or utility installations made or installed by or on behalf of Sublessor to or on
the Premises comply with all applicable covenants or restrictions of record and
applicable building codes, regulations and ordinances (“Applicable
Requirements”) in effect on the date that they were made or installed. Sublessor
makes no warranty as to the use to which Sublessee will put the Premises or to
modifications which may be required by the Americans with Disabilities Act or
any similar laws as a result of Sublessee’s use. NOTE: Sublessee is responsible
for determining whether or not the zoning and other Applicable Requirements are
appropriate for Sublessee’s intended use, and acknowledges that past uses of the
Premises may no longer be allowed. If the Premises do not comply with said
warranty, Sublessor shall, except as otherwise provided, promptly after receipt
of written notice from Sublessee setting forth with specificity the nature and
extent of such noncompliance, rectify the same.

2.4          Acknowledgements. Sublessee acknowledges that (a) it has been given
an opportunity to inspect and measure the Premises, (b) it has been advised by
Sublessor and/or Brokers to satisfy itself with respect to the condition of the
Premises (including but not limited to the electrical, HVAC and fire sprinkler
systems, security, environmental aspects, and compliance with Applicable
Requirements and the Americans with Disabilities Act), and their suitability for
Sublessee’s intended use, (c) Sublessee has made such investigation as it deems
necessary with reference to such matters and assumes all responsibility therefor
as the same relate to its occupancy of the Premises, (d) it is not relying on
any representation as to the size of the Premises made by Brokers or Sublessor,
(e) the square footage of the Premises was not material to Sublessee’s decision
to sublease the Premises and pay the Rent stated herein, and (f) neither
Sublessor, Sublessor’s agents, nor Brokers have made any oral or written
representations or warranties with respect to said matters other than as set
forth in this Sublease. In addition, Sublessor acknowledges that: (i) Brokers
have made no representations, promises or warranties concerning Sublessee’s
ability to honor the Sublease or suitability to occupy the Premises, and (ii) it
is Sublessor’s sole responsibility to investigate the financial capability
and/or suitability of all proposed tenants.

2.5          Americans with Disabilities Act. In the event that as a result of
Sublessee’s use, or intended use, of the Premises the Americans with
Disabilities Act or any similar law requires modifications or the construction
or installation of improvements in or to the Premises, Building, Project and/or
Common Areas, the Parties agree that such modifications, construction or
improvements shall be made at: ¨ Sublessor’s expense ¨ Sublessee’s expense.

2.6          Vehicle Parking. Sublessee shall be entitled to use the number of
Unreserved Parking Spaces and Reserved Parking Spaces specified in Paragraph
1.2(b) on those portions of the Common Areas designated from time to time for
parking. Sublessee shall not use more parking spaces than said number. Said
parking spaces shall be used for parking by vehicles no larger than fullsize
passenger automobiles or pickup trucks, herein called “Permitted Size Vehicles.”
Sublessor may regulate the loading and unloading of vehicles by adopting Rules
and Regulations as provided in Paragraph 2.9. No vehicles other than Permitted
Size Vehicles may be parked in the Common Area without the prior written
permission of Sublessor.

(a)          Sublessee shall not permit or allow any vehicles that belong to or
are controlled by Sublessee or Sublessee’s employees, suppliers, shippers,
customers, contractors or invitees to be loaded, unloaded, or parked in areas
other than those designated by Sublessor for such activities.

(b)          Sublessee shall not service or store any vehicles in the Common
Areas.

(c)          If Sublessee permits or allows any of the prohibited activities
described in this Paragraph 2.6, then Sublessor shall have the right without
notice, in addition to such other rights and remedies that it may have, to
remove or tow away the vehicle involved and charge the cost to Sublessee, which
cost shall be immediately payable upon demand by Sublessor.

2.7          Common Areas - Definition. The term “Common Areas” is defined as
all areas and facilities outside the Premises and within the exterior boundary
line of the Project and interior utility raceways and installations within the
Premises that are provided and designated by the Sublessor from time to time for
the general nonexclusive use of Sublessor, Sublessee and other tenants of the
Project and their respective employees, suppliers, shippers, customers,
contractors and invitees, including parking areas, loading and unloading areas,
trash areas, roadways, walkways, driveways and landscaped areas.

2.8          Common Areas - Sublessee’s Rights. Sublessor grants to Sublessee,
for the benefit of Sublessee and its employees, suppliers, shippers,
contractors, customers and invitees, during the term of this Sublease, the
nonexclusive right to use, in common with others entitled to such use, the
Common Areas as they exist from time to time, subject to any rights, powers, and
privileges reserved by Sublessor under the terms hereof or under the terms of
any rules and regulations or restrictions governing the use of the Project.
Under no circumstances shall the right herein granted to use the Common Areas be
deemed to include the right to store any property, temporarily or permanently,
in the Common Areas. Any such storage shall be permitted only by the prior
written consent of Sublessor or Sublessor’s designated agent, which consent may
be revoked at any time. In the event that any unauthorized storage shall occur
then Sublessor shall have the right without notice, in addition to such other
rights and remedies that it may have, to remove the property and charge the cost
to Sublessee, which cost shall be immediately payable upon demand by Sublessor.

2.9          Common Areas - Rules and Regulations. Sublessor or such other
person(s) as Sublessor may appoint shall have the exclusive control and
management of the Common Areas and shall have the right from time to time, to
establish, modify, amend and enforce reasonable rules and regulations (“Rules
and Regulations”) for the management safety, care, and cleanliness of the
grounds, the parking and unloading of vehicles and the preservation of good
order, as well as for the convenience of other occupants or tenants of the
Building and the Project and their invitees. Sublessee agrees to abide by and
conform to all such Rules and Regulations, and to cause its employees,
suppliers, shippers, customers, contractors and invitees to so abide and
conform. Sublessor shall not be responsible to Sublessee for the noncompliance
with said Rules and Regulations by other tenants of the Project.

 



[sig.jpg]   PAGE 2 OF 6             INITIALS INITIALS     ©2001 - AIR COMMERCIAL
REAL ESTATE ASSOCIATION FORM SBMT-4-04/14E

  



 

 





 

2.10       Common Areas - Changes. Sublessor shall have the right, in
Sublessor’s sole discretion, from time to time:

(a)To make changes to the Common Areas, including, without limitation, changes
in the location, size, shape and number of driveways, entrances, parking spaces,
parking areas, loading and unloading areas, ingress, egress, direction of
traffic, landscaped areas, walkways and utility raceways;

(b)To close temporarily any of the Common Areas for maintenance purposes so long
as reasonable access to the Premises remains available;

(c)To add additional buildings and improvements to the Common Areas;

(d)To use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Project, or any portion thereof; and

(e)To do and perform such other acts and make such other changes in, to or with
respect to the Common Areas and Project as Sublessor may, in the exercise of
sound business judgment, deem to be appropriate.

 

3.           Possession.

3.3           Early Possession. Any provision herein granting Sublessee Early
Possession of the Premises is subject to and conditioned upon the Premises being
available for such possession prior to the Commencement Date. Any grant of Early
Possession only conveys a non-exclusive right to occupy the Premises. If
Sublessee totally or partially occupies the Premises prior to the Commencement
Date, the obligation to pay Base Rent shall be abated for the period of such
Early Possession. All other terms of this Sublease (including but not limited to
the obligations to pay Sublessee’s Share of Common Area Operating Expenses, Real
Property Taxes and insurance premiums and to maintain the Premises) shall,
however, be in effect during such period. Any such Early Possession shall not
affect the Expiration Date.

3.2           Delay in Commencement. Sublessor agrees to use its best
commercially reasonable efforts to oeliver possession of the Premises by the
Commencement Date. If, despite said efforts, Sublessor is unable to deliver
possession as agreed, the rights and obligations of Sublessor and Sublessee
shall be as set forth in Paragraph 3.3 of the Master Lease (as modified by
Paragraph 6.3 of this Sublease).

3.3           Sublessee Compliance. Sublessor shall not be required to tender
possession of the Premises to Sublessee until Sublessee complies with its
obligation to provide evidence of insurance. Pending delivery of such evidence,
Sublessee shall be required to perform all of its obligations under this
Sublease from and after the Start Date, including the payment of Rent,
notwithstanding Sublessor’s election to withhold possession pending receipt of
such evidence of insurance. Further, if Sublessee is required to perform any
other conditions prior to or concurrent with the Start Date, the Start Date
shall occur but Sublessor may elect to withhold possession until such conditions
are satisfied.

 

4.           Rent and Other Charges.

4.1           Rent Defined. All monetary obligations of Sublessee to Sublessor
under the terms of this Sublease (except for the Security Deposit) are deemed to
be rent (“Rent”). Rent shall be payable in lawful money of the United States to
Sublessor at the address stated herein or to such other persons or at such other
places as Sublessor may designate in writing.

4.2           Common Area Operating Expenses. Sublessee shall pay to Sublessor
during the term hereof, in addition to the Base Rent, Sublessee’s Share of all
Common Area Operating Expenses, as hereinafter defined, during each calendar
year of the term of this Sublease, in accordance with the following provisions:

(a)          “Common Area Operating Expenses” are defined, for purposes of this
Sublease, as those costs incurred by Sublessor relating to the operation of the
Project, which are included in the following list:

(i)          Costs related to the operation, repair and maintenance, in neat,
clean, good order and condition, but not the replacement of the following:

(aa)         The Common Areas and Common Area improvements, including parking
areas, loading and unloading areas, trash areas, roadways, parkways, walkways,
driveways, landscaped areas, bumpers, irrigation systems, Common Area lighting
facilities, fences and gates, elevators, roofs, and roof drainage systems.

(bb)         Exterior signs and any tenant directories.

(cc)         Any fire sprinkler systems.

(ii)         The cost of water, gas, electricity and telephone to service the
Common Areas and any utilities not separately metered.

(iii)        The cost of trash disposal, pest control services, property
management, security services, and the costs of any environmental inspections.

(iv)        Reserves set aside for maintenance and repair of Common Areas.

(v)         Real Property Taxes.

(vi)        Insurance premiums.

(vii)       Any deductible portion of an insured loss concerning the Building or
the Common Areas.

(b)          The inclusion of the improvements, facilities and services set
forth in Subparagraph 4.2(a) shall not be deemed to impose an obligation upon
Sublessor to either have said improvements or facilities or to provide those
services unless Sublessor already provides the services, or Sublessor has agreed
elsewhere in this Sublease to provide the same or some of them.

(c)          Sublessee’s Share of Common Area Operating Expenses is payable
monthly on the same day as the Base Rent is due hereunder. The amount of such
payments shall be based on Sublessor’s estimate of the Common Area Operating
Expenses. Within 60 days after written request (but not more than once each
year) Sublessor shall deliver to Sublessee a reasonably detailed statement
showing Sublessee’s Share of the actual Common Area Operating Expenses incurred
during the preceding year. If Sublessee’s payments under this Paragraph 4.2(c)
during the preceding year exceed Sublessee’s Share as indicated on such
statement, Sublessor shall credit the amount of such overpayment against
Sublessee’s Share of Common Area Operating Expenses next becoming due. If
Sublessee’s payments under this Paragraph 4.2(c) during the preceding year were
less than Sublessee’s Share as indicated on such statement, Sublessee shall pay
to Sublessor the amount of the deficiency within 10 days after delivery by
Sublessor to Sublessee of the statement.

4.3           Utilities. Sublessee shall pay for all water, gas, heat, light,
power, telephone, trash disposal and other utilities and services supplied to
the Premises, together with any taxes thereon. Notwithstanding the provisions of
Paragraph 4.2, if at any time in Sublessor’s sole judgment, Sublessor determines
that Sublessee is using a disproportionate amount of water, electricity or other
commonly metered utilities, or that Sublessee is generating such a large volume
of trash as to require an increase in the size of the dumpster and/or an
increase in the number of times per month that the dumpster is emptied, then
Sublessor may increase Sublessee’s Base Rent by an amount equal to such
increased costs.

 

5.           Security Deposit. The rights and obligations of Sublessor and
Sublessee as to said Security Deposit shall be as set forth in Paragraph 5 of
the Master Lease (as modified by Paragraph 7.3 of this Sublease).

 

6.           Master Lease.

6.1           Sublessor is the lessee of the Premises by virtue of the Master
Lease, wherein Juergen Krogmann is the lessor, hereinafter the “Master Lessor”.

6.2           This Sublease is and shall be at all times subject and subordinate
to the Master Lease. 

 

[sig.jpg]   PAGE 3 OF 6             INITIALS INITIALS     ©2001 - AIR COMMERCIAL
REAL ESTATE ASSOCIATION FORM SBMT-4-04/14E

 



 

 

  

6.3           The terms, conditions and respective obligations of Sublessor and
Sublessee to each other under this Sublease shall be the terms and conditions of
the Master Lease except for those provisions of the Master Lease which are
directly contradicted by this Sublease in which event the terms of this Sublease
document shall control over the Master Lease. Therefore, for the purposes of
this Sublease, wherever in the Master Lease the word “Lessor” is used it shall
be deemed to mean the Sublessor herein and wherever in the Master Lease the word
“Lessee” is used it shall be deemed to mean the Sublessee herein.

6.4           During the term of this Sublease and for all periods subsequent
for obligations which have arisen prior to the termination of this Sublease,
Sublessee does hereby expressly assume and agree to perform and comply with, for
the benefit of Sublessor and Master Lessor, each and every obligation of
Sublessor under the Master Lease except for the following paragraphs which are
excluded therefrom: __________________________________________________
____________________________________________________________________________________________.

6.5           The obligations that Sublessee has assumed under paragraph 6.4
hereof are hereinafter referred to as the “Sublessee’s Assumed Obligations”. The
obligations that sublessee has not assumed under paragraph 6.4 hereof are
hereinafter referred to as the “Sublessor’s Remaining Obligations”.

6.6           Sublessee shall hold Sublessor free and harmless from all
liability, judgments, costs, damages, claims or demands, including reasonable
attorneys fees, arising out of Sublessee’s failure to comply with or perform
Sublessee’s Assumed Obligations.

6.7           Sublessor agrees to maintain the Master Lease during the entire
term of this Sublease, subject, however, to any earlier termination of the
Master Lease without the fault of the Sublessor, and to comply with or perform
Sublessor’s Remaining Obligations and to hold Sublessee free and harmless from
all liability, judgments, costs, damages, claims or demands arising out of
Sublessor’s failure to comply with or perform Sublessor’s Remaining Obligations.

6.8           Sublessor represents to Sublessee that the Master Lease is in full
force and effect and that no default exists on the part of any Party to the
Master Lease.

 

7.           Assignment of Sublease and Default.

7.1           Sublessor hereby assigns and transfers to Master Lessor the
Sublessor’s interest in this Sublease, subject however to the provisions of
Paragraph 8.2 hereof

7.2           Master Lessor, by executing this document agrees that until a
Default shall occur in the performance of Sublessors, Obligations under the
Master Lease, that Sublessor may receive, collect and enjoy the Rent accruing
under this Sublease. However, if Sublessor shall Default in the performance of
its obligations to Master Lessor then Master Lessor may, at its option, receive
and collect, directly from Sublessee, all Rent owing and to be owed under this
Sublease. Master Lessor shall not, by reason of this assignment of the Sublease
nor by reason of the collection of the Rent from the Sublessee, be deemed liable
to Sublessee for any failure of the Sublessor to perform and comply with
Sublessor’s Remaining Obligations.

7.3           Sublessor hereby irrevocably authorizes and directs Sublessee upon
receipt of any written notice from the Master Lessor stating that a Default
exists in the performance of Sublessor’s obligations under the Master Lease, to
pay to Master Lessor the Rent due and to become due under the Sublease.
Sublessor agrees that Sublessee shall have the right to rely upon any such
statement and request from Master Lessor, and that Sublessee shall pay such Rent
to Master Lessor without any obligation or right to inquire as to whether such
Default exists and notwithstanding any notice from or claim from Sublessor to
the contrary and Sublessor shall have no right or claim against Sublessee for
any such Rent so paid by Sublessee.

7.4           No changes or modifications shall be made to this Sublease without
the consent of Master Lessor.

 

8.           Consent of Master Lessor.

8.1           In the event that the Master Lease requires that Sublessor obtain
the consent of Master Lessor to any subletting by Sublessor then, this Sublease
shall not be effective unless, within 10 days of the date hereof, Master Lessor
signs this Sublease thereby giving its consent to this Subletting.

8.2           In the event that the obligations of the Sublessor under the
Master Lease have been guaranteed by third parties then neither this Sublease,
nor the Master Lessor’s consent, shall be effective unless, within 10 days of
the date hereof, said guarantors sign this Sublease thereby giving their consent
to this Sublease.

8.3            In the event that Master Lessor does give such consent then:

(a)          Such consent shall not release Sublessor of its obligations or
alter the primary liability of Sublessor to pay the Rent and perform and comply
with all of the obligations of Sublessor to be performed under the Master Lease.

(b)          The acceptance of Rent by Master Lessor from Sublessee or any one
else liable under the Master Lease shall not be deemed a waiver by Master Lessor
of any provisions of the Master Lease.

(c)          The consent to this Sublease shall not constitute a consent to any
subsequent subletting or assignment

(d)          In the event of any Default of Sublessor under the Master Lease,
Master Lessor may proceed directly against Sublessor, any guarantors or any one
else liable under the Master Lease or this Sublease without first exhausting
Master Lessor’s remedies against any other person or entity liable thereon to
Master Lessor.

(e)          Master Lessor may consent to subsequent sublettings and assignments
of the Master Lease or this Sublease or any amendments or modifications thereto
without notifying Sublessor or any one else liable under the Master Lease and
without obtaining their consent and such action shall not relieve such persons
from liability.

(f)          In the event that Sublessor shall Default in its obligations under
the Master Lease, then Master Lessor, at its option and without being obligated
to do so, may require Sublessee to attorn to Master Lessor in which event Master
Lessor shall undertake the obligations of Sublessor under this Sublease from the
time of the exercise of said option to termination of this Sublease but Master
Lessor shall not be liable for any prepaid Rent nor any Security Deposit paid by
Sublessee, nor shall Master Lessor be liable for any other Defaults of the
Sublessor under the Sublease.

8.4           The signatures of the Master Lessor and any Guarantors of
Sublessor at the end of this document shall constitute their consent to the
terms of this Sublease.

8.5           Master Lessor acknowledges that, to the best of Master Lessor’s
knowledge, no Default presently exists under the Master Lease of obligations to
be performed by Sublessor and that the Master Lease is in full force and effect.

8.6           In the event that Sublessor Defaults under its obligations to be
performed under the Master Lease by Sublessor, Master Lessor agrees to deliver
to Sublessee a copy of any such notice of default. Sublessee shall have the
right to cure any Default of Sublessor described in any notice of default within
ten days after service of such notice of default on Sublessee. If such Default
is cured by Sublessee then Sublessee shall have the right of reimbursement and
offset from and against Sublessor.

 

9.           Additional Brokers Commissions.

9.1           Sublessor agrees that if Sublessee exercises any option or right
of first refusal as granted by Sublessor herein, or any option or right
substantially similar thereto, either to extend the term of this Sublease, to
renew this Sublease, to purchase the Premises, or to lease or purchase adjacent
property which Sublessor may own or in which Sublessor has an interest, then
Sublessor shall pay to Broker a fee in accordance with the schedule of Broker in
effect at the time of the execution of this Sublease. Notwithstanding the
foregoing, Sublessor’s obligation under this Paragraph is limited to a
transaction in which Sublessor is acting as a Sublessor, lessor or seller.

9.2            If a separate brokerage fee agreement is attached then Master
Lessor agrees that if Sublessee shall exercise any option or right of first
refusal granted to Sublessee by Master Lessor in connection with this Sublease,
or any option or right substantially similar thereto, either to extend or renew
the Master Lease, to purchase the Premises or any part thereof, or to lease or
purchase adjacent property which Master Lessor may own or in which Master Lessor
has an interest, or if Broker is the procuring cause of any other lease or sale
entered into between Sublessee and Master Lessor pertaining to the Premises, any
part thereof, or any adjacent property which Master Lessor owns or in which it
has an interest, then as to any of said transactions, Master Lessor shall pay to
Broker a fee, in cash, in accordance with the schedule attached to such
brokerage fee agreement.

 



[sig.jpg]   PAGE 4 OF 6             INITIALS INITIALS     ©2001 - AIR COMMERCIAL
REAL ESTATE ASSOCIATION FORM SBMT-4-04/14E



 









 

 

   

9.3           Any fee due from Sublessor or Master Lessor hereunder shall be due
and payable upon the exercise of any option to extend or renew, upon the
execution of any new lease, or, in the event of a purchase, at the close of
escrow.

 

9.4           Any transferee of Sublessor's interest in this Sublease, or of
Master Lessor's interest in the Master Lease, by accepting an assignment
thereof, shall be deemed to have assumed the respective obligations of Sublessor
or Master Lessor under this Paragraph 9. Broker shall be deemed to be a
third-party beneficiary of this paragraph 9.

 

10.         Representations and Indemnities of Broker Relationships. The Parties
each represent and warrant to the other that it has had no dealings with any
person, firm, broker or finder (other than the Brokers, if any) in connection
with this Sublease, and that no one other than said named Brokers is entitled to
any commission or finder's fee in connection herewith. Sublessee and Sublessor
do each hereby agree to indemnify, protect, defend and hold the other harmless
from and against liability for compensation or charges which may be claimed by
any such unnamed broker, finder or other similar party by reason of any dealings
or actions of the indemnifying Party, including any costs, expenses, attorneys'
fees reasonably incurred with respect thereto.

 

11.         Attorney's fees. If any Party or Broker brings an action or
proceeding involving the Premises whether founded in tort, contract or equity,
or to declare rights hereunder, the Prevailing Party (as hereafter defined) in
any such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys' fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, “Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys' fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys' fees reasonably incurred. In addition,
Sublessor shall be entitled to attorneys' fees, costs and expenses incurred in
the preparation and service of notices of Default and consultations in
connection therewith, whether or not a legal action is subsequently commenced in
connection with such Default or resulting Breach ($200 is a reasonable minimum
per occurrence for such services and consultation).

 

12.          No Prior or Other Agreements; Broker Disclaimer. This Sublease
contains all agreements between the Parties with respect to any matter mentioned
herein, and no other prior or contemporaneous agreement or understanding shall
be effective. Sublessor and Sublessee each represents and warrants to the
Brokers that it has made, and is relying solely upon, its own investigation as
to the nature, quality, character and financial responsibility of the other
Party to this Sublease and as to the use, nature, quality and character of the
Premises. Brokers have no responsibility with respect thereto or with respect to
any default or breach hereof by either Party. The liability (including court
costs and attorneys’ fees), of any Broker with respect to negotiation,
execution, delivery or performance by either Sublessor or Sublessee under this
Sublease or any amendment or modification hereto shall be limited to an amount
up to the fee received by such Broker pursuant to this Sublease; provided,
however, that the foregoing limitation on each Broker's liability shall not be
applicable to any gross negligence or willful misconduct of such Broker.

 

13.          Accessibility; Americans with Disabilities Act.



(a)          The Premises: ¨ have not undergone an inspection by a Certified
Access Specialist (CASp). ¨ have undergone an inspection by a Certified Access
Specialist (CASp) and it was determined that the Premises met all applicable
construction-related accessibility standards pursuant to California Civil Code
§55.51 et seq. ¨ have undergone an inspection by a Certified Access Specialist
(CASp) and it was determined that the Premises did not meet all applicable
construction-related accessibility standards pursuant to California Civil Code
§55.51 et seq.



(b)          Since compliance with the Americans with Disabilities Act (ADA) is
dependent upon Lessee's specific use of the Premises, Lessor makes no warranty
or representation as to whether or not the Premises comply with ADA or any
similar legislation. In the event that Lessee's use of the Premises requires
modifications or additions to the Premises in order to be in ADA compliance,
Lessee agrees to make any such necessary modifications and/or additions at
Lessee's expense.

 

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY REAL ESTATE BROKER AS TO THE LEGAL
SUFFICIENCY, LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS SUBLEASE OR THE
TRANSACTION TO WHICH IT RELATES. THE PARTIES ARE URGED TO:

 

1.   SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS
SUBLEASE.

 

2.   RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF
THE PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE
POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PROPERTY, THE
STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, AND THE
SUITABILITY OF THE PREMISES FOR SUBLESSEE'S INTENDED USE. 

WARNING: IF THE SUBJECT PROPERTY IS LOCATED IN A STATE OTHER THAN CALIFORNIA,
CERTAIN PROVISIONS OF THE SUBLEASE MAY NEED TO BE REVISED TO COMPLY WITH THE
LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED.

 

Executed at:     Executed at: Nov 21 2014



On:     On:  

 

By SUBLESSOR:   By SUBLESSEE:   Pan Pacific Plumbing & Mechanical,     Advanced
Surgical Partners, Inc.,   a California Corporation     a California Corporation



By:     By: /s/ Ali kharazmi



Name Printed: Cindy McMackin   Name Printed: Ali kharazmi



Title:     Title:  



By:     By:  



Name Printed:     Name Printed:  



Title:     Title:  



Address:     Address:            



Telephone: ( ____ )     Telephone: ( ____ )  



Facsimile: ( ____ )     Facsimile: ( ____ )  



Email:     Email:  

 



[sig.jpg]   PAGE 5 OF 6             INITIALS INITIALS     ©2001 - AIR COMMERCIAL
REAL ESTATE ASSOCIATION FORM SBMT-4-04/14E

 

 

 

  

Email:     Email:  



Federal ID No.     Federal ID No.  





BROKER:   BROKER:   Voit Real Estate Services     Voit Real Estate Services    
     

 

Attn: Todd Martens   Attn: Todd Martens Title: Vice President   Title: Vice
President

 

Address: 2020 Main Street, Suite 100   Address: 2020 Main Street, Suite 100  
Irvine, CA 92614     Irvine, Ca 92614



Telephone: (949)  851-5100   Telephone: (949)  851-5100



Facsimile: (949)  261-9092   Facsimile: (949)  261-9092



Email: tmartens@voitco. com   Email: tmartens@voitco.com



Federal ID No.     Federal ID No.  



Broker/Agent BRE License #: 01469247   Broker/Agent BRE License #: 01469247    
               

 

Consent to the above Sublease is hereby given.

 

Executed at:     Executed at:  



On:     On:  

 

By MASTER LESSOR:     By GUARANTOR(S):  



  Juergen Krogmann   By:  



      Name Printed:  



      Address:  



By:        



Name Printed: Juergen Krogmann      



Title:        

 

By:     By:  



Name Printed:     Name Printed:  



Title:     Address:   Address:                  



Telephone: ( ___ )           Facsimile: ( ___ )      



Email:        



Federal ID No.        

 

NOTICE: These forms are often modified to meet changing requirements of law and
Industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 500 N Brand Blvd, Suite
900, Glendale, CA 91203.

Telephone No. (213) 687-8777. Fax No.: (213) 687-8616.

 

©Copyright 2001 By AIR Commercial Real Estate Association.

All rights reserved. No part of these works may be reproduced in any form
without permission in writing.

 



[sig.jpg]   PAGE 6 OF 6             INITIALS INITIALS     ©2001 - AIR COMMERCIAL
REAL ESTATE ASSOCIATION FORM SBMT-4-04/14E



 

 

 

  



ADDENDUM TO STANDARD SUBLEASE

MULTI-TENANT

FOR

17912 COWAN, IRVINE, CA

 

14.1Base Rental Rates: The initial base rental rates shall be as follows:

 

Months  Base Rental Rate/SF/Mo  1 – 7  $12,000 

 

Rental rate is a Gross amount Additionally, Sublessee, shall pay for all
associated utilities and janitorial.

 

14.2Tenant Improvements: Sublessee at Sublessee’s sole cost and expense shall be
allowed, with Landlord’s reasonable and prior approval, to perform the following
improvements.

 

a)Install and certify Category 2 Clean Rooms to a hospital grade condition.

 

b)PROPERTY SHALL BE DELIVERED TO SUBLESSEE IN BROOM SWEPT AS IS CONDITION.

 

14.3Parking: Sublessee and Sublessee’s invitees shall be entitled to park free
and in-common for the term of the lease at a ratio of 2:1,000.

 

14.4Signage: Sublessee shall receive building signage rights at Sublessor’s
expense.

 

 [sig.jpg]               Initial Initial

  

 

 

 

FLOOR PLAN

17912 COWAN, IRVINE

 

[pg13.jpg]

 



 

